Citation Nr: 0605346	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-33 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a thyroid disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from May 1941 to April 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The appellant was born in March 1924, and he is currently 81 
years old.  In February 2006, the Board granted the 
appellant's motion to advance this appeal on the Board's 
docket due to his age.  Unfortunately, additional development 
is needed, as set forth below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant participated in Operation CROSSROADS, the 
atmospheric nuclear tests conducted at Bikini atoll in July 
and August 1946.  If he currently had thyroid cancer or its 
residuals, it would appear that his claim would have to be 
allowed pursuant to 38 C.F.R. § 3.309(d).  On the other hand, 
if the appellant currently has non-malignant thyroid nodular 
disease, further evidentiary development, including a dosage 
estimate, is mandated pursuant to 38 C.F.R. § 3.311.  
However, the current evidentiary record shows only that, as 
of December 2001, he was being treated by his personal 
physician, Dr. R.K., for borderline hypothyroidism.  Earlier 
medical records also seem to reflect treatments for this 
condition, but there is no specific medical evidence of 
record of thyroid cancer or of non-malignant thyroid nodular 
disease.  In August 2001, Dr. K. wrote to say that the 
appellant's current thyroid "problems" were due to his 
exposure to ionizing radiation in service.  It would appear 
that this medical opinion is sufficient to trigger a duty by 
VA to additionally develop the record pursuant to 38 C.F.R. 
§ 3.311.  See 38 C.F.R. § 3.311(b)(4).  

A review of the record has disclosed to the Board that, 
although the appellant's original claim filed in August 2001 
claimed entitlement to benefits for any thyroid disability, 
the claim as procedurally developed by the RO has been 
limited to thyroid cancer.  In view of Dr. K.'s medical 
opinion of August 2001, this limitation cannot be sustained.  
Moreover, the record does not reflect any notification 
provided to the appellant pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA); the RO's letter of July 17, 2001, is limited 
solely to a claim seeking benefits based upon exposure to 
ionizing radiation in service and does not discuss the 
evidentiary requirements for a general service connection 
claim.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim seeking 
service connection for a thyroid 
disability, to include notice that the 
appellant should submit any pertinent 
evidence in his possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  Copies of any 
relevant VA medical records not already 
of record should also be obtained and 
incorporated into the claims file by the 
AMC or the RO.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next 
schedule the appellant for a VA 
examination by a physician with 
appropriate expertise in order to 
determine the specific identity of his 
current thyroid disability.  If the 
appellant is found to currently have 
thyroid cancer or its residuals, the 
claim should be immediately returned to 
the AMC or the RO for consideration of 
allowance pursuant to 38 C.F.R. 
§ 3.309(d); if the appellant currently 
has non-malignant thyroid nodular 
disease, hypothyroidism, and/or another 
thyroid disorder, the claim should then 
be returned to the AMC or the RO for 
further evidentiary development pursuant 
to 38 C.F.R. § 3.311.  In any event, the 
VA examiner should also express an 
opinion, based upon a review of the 
entire VA claims file, as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any current 
thyroid disability is etiologically 
related to any event in service other 
than exposure to ionizing radiation.  The 
rationale for all opinions expressed 
should also be provided.  

5.  After all appropriate development has 
been completed, including further 
evidentiary development pursuant to 
38 C.F.R. § 3.311, the AMC or the RO 
should readjudicate the current claim 
seeking service connection for a thyroid 
disability on a de novo basis without 
reference to prior adjudications since 
September 2002.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter(s) while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

